 
Exhibit 10.1(l)
 
EMPLOYMENT AGREEMENT
 
This agreement is made and entered into this 22 day of August, 2011, by and
between Hooker Furniture Corporation ("Employer") and Michael W. Delgatti, Jr.
("Executive") (each a "Party" and collectively, the "Parties").


WHEREAS, Executive has substantial expertise in the design, sales and marketing
of home furnishings;


WHEREAS, Employer desires to continue to secure Executive's service and
expertise in connection with Employer's business, beginning August 22, 2011 (the
"Effective Date"); and


WHEREAS, the Parties agree that a covenant not to compete is essential to the
growth and stability of Employer's business and to the continuing viability of
such business whenever the employment to which this Agreement relates is
terminated;


NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, Employer and Executive hereby agree as follows:


1. Employment.  Upon the Effective Date, Employer shall employ and Executive
agrees to be employed as President, Upholstery Division to oversee product
development, sales/marketing and operations for the division of Sam Moore and
Bradington-Young, to develop complementary products to the case goods line and
to perform such different or other duties as may be assigned to him by Employer
from time to time by Employer's Chief Executive Officer.  Executive will devote
his full working time and best efforts to the diligent and faithful performance
of such duties as may be entrusted to him from time to time by Employer, and
shall observe and abide by the corporate policies and decisions of Employer in
all business matters.


2. Term.  Executive's employment shall continue under this Agreement for an
indefinite period following the Effective Date.


3. Compensation.  Employer shall pay and Executive shall accept as full
consideration for the services to be rendered hereunder compensation consisting
of the items listed below.  Employer shall have no obligation to pay any such
compensation for any period after the termination of Executive's employment,
except as otherwise expressly provided.


(a) Employer shall pay Executive base salary, paid pursuant to Employer's normal
payroll practices, at an annual rate of $250,000 per year or such other rate as
may be established prospectively by the Compensation Committee of Employer's
Board of Directors (the "Compensation Committee") from time to time
("Salary").  All such Salary payments shall be subject to deduction and
withholding authorized or required by applicable law.


(b) In consideration of Executive entering into this Agreement, Employer will
pay Executive a lump sum cash payment of $75,000 within ten (10) business days
following the Effective Date.  If Executive remains continuously employed by the
Employer until March 1, 2013 (the “Retention Bonus Vesting Date”), Employer will
pay Executive an additional lump sum cash payment of $75,000 within ten (10)
business days following the Retention Bonus Vesting Date.


(c) In consideration of Executive entering into this Agreement, Employer will
recommend to the Compensation Committee that it award to Employee, in its sole
discretion pursuant to the 2010 Amendment and Restatement of the Hooker
Furniture Corporation 2005 Stock Incentive Plan (the "Plan"), restricted stock
units (the "RSUs") having a payment value of  approximately $100,000 (as
measured as of the date of grant), and which will become fully vested if the
Executive remains in continuous employment to the third anniversary of the date
on which the RSUs are granted (the "RSU Vesting Date").  Notwithstanding the
foregoing, if Executive separates from Employment prior to the RSU Vesting Date,
other than on account of death, disability or retirement (as those terms are
defined in the Plan), Executive will forfeit all rights in the RSUs.


(d) As determined in the discretion of the Compensation Committee, Executive
will be eligible to receive (i) an annual incentive bonus under the annual
incentive plan established by the Compensation Committee with respect to each
fiscal year of Employer (the "Performance Year") during the term of this
Agreement (the “Annual Bonus”), beginning with the Performance Year that began
on February 1, 2011 and (ii) long term incentive awards similar to those awarded
to other management employees of Employer having similar salary and level of
responsibility (“LTI Awards”).  The terms and conditions of the Annual Bonus and
LTI Awards, including the applicable performance criteria for a Performance Year
or for an LTI Award, and the amount (if any) of the Annual Bonus payable for a
Performance Year or payable with respect to an LTI Award shall be determined by
the Compensation Committee in its sole discretion.
 
 
 

--------------------------------------------------------------------------------

 


(e) Executive shall receive such other benefits, payments, or items of
compensation as are provided under the employee benefit plans of Employer, or as
are made available from time to time under compensation policies set by Employer
for management employees of Employer having similar salary and level of
responsibility; provided, that Executive shall be entitled to four weeks of
vacation each fiscal year, which shall be pro-rated for the portion of any
fiscal year Executive is employed by Employer during the Term of this Agreement.


(f) Employer shall reimburse Executive, in accordance with the general policies
and practices of Employer as in effect from time to time, for normal
out-of-pocket expenses incurred by Executive in the ordinary course of business,
including without limitation, Employer's standard mileage allowance for business
use of any personal vehicle, business related travel, customer entertainment,
and professional organizations.


4. Disability or Death.


(a) Disability.  If at any time during the Term of this Agreement, Executive
becomes disabled and he has not breached any of the provisions of this
Agreement, compensation shall continue to be paid to him according to Employer's
normal payroll schedule while he is still living, but only for the first six (6)
month period during which he shall be so disabled.  Such payments shall be in
lieu of any other disability benefit payable for such period under any other
employee benefit plan, policy or practice of Employer.  In such event, Employer
may, at its sole option, retain Executive in its employment and continue payment
of Executive's compensation for an additional period of up to 23 months (for
maximum of 29 months total) until he is able to return to work, or Employer may
terminate this Agreement.  If Employer exercises its discretion to terminate the
Agreement on account of the Executive's disability, the Executive shall not be
entitled to any further compensation or benefits under this Agreement (except
for such compensation or benefits to which the Executive may be entitled under
the terms of any employee benefit plan of Employer).  For purposes of this
Section 4(a), Executive shall be considered "disabled" if he has suffered any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, where such impairment causes the Executive to be unable to
perform the duties of his position of employment or any substantially similar
position of employment with Employer.


(b) Death.  If Executive should die during the Term of this Agreement,
Executive's employment and Employer's obligations hereunder (other than pro rata
payment of Salary) shall terminate as of his death.  In such event, Employer
shall pay the Executive's Estate an Annual Bonus for the Performance Year in
which the Executive died if an Annual Bonus is otherwise payable for that
Performance Year, which shall be prorated for the period ending on the date of
the Executive's death.  Such Annual Bonus, if any, shall be paid by no later
than April 15 of the calendar year in which such Performance Year ends.


5. Termination by Employer.


(a) Cause.  Employer may terminate the employment of Executive under this
Agreement during its Term for Cause. "Cause" shall include Executive's fraud,
dishonesty, theft, embezzlement, misconduct by Executive injurious to Employer
or any of its affiliates, conviction of, or entry of a plea of guilty or nolo
contendere to, a crime that constitutes a felony or other crime involving moral
turpitude, competition with Employer or any of its affiliates, unauthorized use
of any trade secrets of Employer or any of its affiliates or Confidential
Information (as defined below), a violation of any policy, code or standard of
ethics generally applicable to employees of Employer, Executive's material
breach of fiduciary duties owed to Employer, Executive's excessive and unexcused
absenteeism unrelated to a disability, or, following written notice and a
reasonable opportunity to cure, gross neglect by Executive of the duties
assigned to him.  In such event no further Salary shall be paid to Executive
after the date of termination, no Annual Bonus shall be paid to Executive after
the date of termination (including any Annual Bonus with respect to any fiscal
year or the portion of any fiscal year preceding the date of termination), and
Executive shall forfeit any compensation which had not become vested on or
before of the date of Executive’s termination of employment.  Executive shall
retain only such rights to continue to participate in Employer’s benefit plans
as are required by the terms of those plans or applicable law.
 
(b) Without Cause. Employer may terminate the employment of Executive under this
Agreement during its Term without Cause.  In such event, no further Salary shall
be paid to Executive after the date of termination, Executive shall forfeit any
compensation which had not become vested on or before of the date of Executive’s
termination of employment and Executive shall retain only such rights to
continue to participate in Employer’s benefit plans as are required by the terms
of those plans or applicable law.  Notwithstanding the forgoing, Employer shall
pay to the Executive an Annual Bonus for the Performance Year in which the
Executive’s employment was terminated if an Annual Bonus is otherwise payable
for that Performance Year, which shall be prorated for the period ending on the
date of the Executive's termination.  Such Annual Bonus, if any, shall be paid
by no later than April 15 of the calendar year in which such Performance Year
ends.
 
 
2

--------------------------------------------------------------------------------

 


6. Confidential Information and Return of Property.  "Confidential Information"
means any written, oral, or other information obtained by Executive in
confidence from Employer, or any of its affiliates, including without limitation
information about their respective operations, financial condition, business
commitments or business strategy, as a result of his employment with Employer
unless such information is already publicly known through no fault of any person
bound by a duty of confidentiality to Employer or any of its
affiliates.  Executive will not at any time, during or after his employment with
Employer, directly or indirectly disclose Confidential Information to any person
or entity other than authorized officers, directors and employees of
Employer.  Executive will not at any time, during or after his employment with
Employer, in any manner use Confidential Information on behalf of himself or any
other person or entity other than Employer, or accept any position in which he
would have a duty to any person to use Confidential Information against the
interests of Employer or any of its affiliates.  Upon termination of his
employment for any reason, Executive will promptly return to Employer all
property of Employer, including documents and computer files, especially where
such property contains or reflects Confidential Information.  Nothing in this
Agreement shall be interpreted or shall operate to diminish such duties or
obligations of Executive to Employer that arise or continue in effect after the
termination of Executive's employment hereunder, including without limitation
any such duties or obligations to maintain confidentiality or refrain from
adverse use of any of Employer's trade secrets or other Confidential Information
that Executive may have acquired in the course of Executive's employment.


7. Disclosure and Ownership of Work Related Intellectual Property.  Executive
shall disclose fully to Employer any and all intellectual property (including,
without limitation, inventions, processes, improvements to inventions and
processes, and enhancements to inventions and processes, whether or not
patentable, formulae, data and computer programs, related documentation and all
other forms of copyrightable subject matter) that Executive conceives, develops
or makes during the term of his employment, whether or not within the original
Term of this Agreement, and that in whole or in part result from or relate to
Executive's work for Employer (collectively, "Work Related Intellectual
Property").  Any such disclosure shall be made promptly after each item of Work
Related Intellectual Property is conceived, developed or made by Executive,
whichever is sooner.  Executive acknowledges that all Work Related Intellectual
Property that is copyrightable subject matter and which qualifies as "work made
for hire" shall be automatically owned by Employer.  Further, Executive hereby
assigns to Employer any and all rights which Executive has or may have in Work
Related Intellectual Property that is copyrightable subject matter and that, for
any reason, does not qualify as "work made for hire."  If any Work Related
Intellectual Property embodies or reflects any preexisting rights of Executive,
Executive hereby grants to Employer the irrevocable, perpetual, nonexclusive,
worldwide, and royalty-free license to use, reproduce, display, perform,
distribute copies of and prepare derivative works based upon such preexisting
rights and to authorize others to do any or all of the foregoing.


8. Covenant Not to Compete. Executive covenants and agrees that for a period of
twenty-four (24) months following Executive's last day of employment with
Employer, Executive shall not:


(a) Engage in any Competitive Activity (as defined below) within the Prohibited
Territory (as defined below); and/or


(b) As an employee, agent, partner, shareholder, member, investor, director,
consultant, or otherwise assist others to engage in Competitive Activity within
the Prohibited Territory.


"Competitive Activity" means: (i) engaging in any aspect of the Business (as
defined below) that Executive was involved with on behalf Employer at any time
during the last 12 months of Executive's employment with Employer; (ii) engaging
in work for a competitor of  Employer that is substantially similar to the work
Executive performed on behalf of Employer at any time during the last 12 months
of employment with Employer; and/or (iii) engaging in any work for a competitor
of Employer that is likely to result in Executive's use or disclosure of any
Confidential Information.  Notwithstanding the preceding, Executive may own less
than two percent (2%) of any class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended, of any corporation engaged in
competition with Employer so long as Executive does not otherwise participate in
the management or operation of any such business, or violate any other provision
of this Agreement.


The "Business" means the business of developing, designing, manufacturing,
distributing, promoting, importing, selling or providing the same or substantial
similar wood, metal or upholstered residential furniture products.


"Prohibited Territory" means:  (i) the geographic territory consisting of the
state of North Carolina and the Commonwealth of Virginia.  Executive
acknowledges and agrees that Executive will assist Employer to engage in its
business in the territory described in the preceding sentence and therefore such
territory is necessary and reasonable for the covenants in this Section.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Agreement Not To Interfere.  Executive covenants and agrees that, for a
period of twenty-four 24 months following Executive's last day of employment
with Employer, Executive shall not:


(a) Solicit, encourage, cause or attempt to cause any Restricted Customer (as
defined below) not to do business with Employer or to reduce any part of its
business with Employer;


(b) Solicit, encourage, cause or attempt to cause any Restricted Customer to
purchase any services or products from any business other than Employer that are
competitive with or a replacement for the services or products offered by
Employer;


(c) Sell or provide any services or products to any Restricted Customer that are
competitive with or a replacement for Employer's services or products;


(d) Solicit, encourage, cause or attempt to cause any supplier of goods or
services to Employer not to do business with or to reduce any part of its
business with Employer;


(e) As an employee, agent, partner, shareholder, member, investor, director,
consultant, or otherwise assist any competitor of Employer to engage in any of
the conduct described in sub-sections (a) – (d) of this Section.


"Restricted Customer" means:  (i) any customer of Employer with whom Executive
had contact or communications at any time during Executive's last twelve (12)
months of employment with Employer; (ii) any customer of Employer for whom
Executive supervised Employer's dealings at any time during Executive's last
twelve (12) months of employment with Employer; (iii) any customer of Employer
about whom Executive obtained any Confidential Information during Executive's
last twelve (12) months of employment with Employer; (iv) any prospective
customer of Employer with whom Executive had contact or communications at any
time during Executive's last six (6) months of employment with Employer; (v) any
prospective customer of Employer for whom Executive supervised Employer's
dealings at any time during Executive's last six (6) months of employment with
Employer; and (vi) any prospective customer of Employer about whom Executive
obtained any Confidential Information during Executive's last six (6) months of
employment with Employer.


10. Agreement Not To Raid Employees.  Executive covenants and agrees that for a
period twenty-four (24) months following Executive's last day of employment with
Employer, Executive shall not: (a) hire or engage as an employee or as an
independent contractor any person then employed by Employer; and/or (b) solicit
or encourage any employee or independent contractor to leave his or her
employment or engagement with Employer.


11. Reasonableness of Restrictions; Remedies for Breach.


(a) Executive acknowledges and agrees that the restrictions, prohibitions and
other provisions in Sections 6, 7, 8, 9 and 10 above are reasonable, fair and
equitable in terms of duration and scope, are necessary to protect the
legitimate business interests of Employer, and are a material inducement to
Employer to enter into this Agreement.


(b) Executive acknowledges and agrees that a breach of any of the covenants made
by him in Sections 6, 7, 8, 9 and 10 above would cause irreparable harm to
Employer or any of its affiliates for which there would be no adequate remedy at
law.  Accordingly, the parties agree that in the event of any breach or
attempted breach by Executive of any of the provisions of Sections 6, 7, 8, 9 or
10, Employer shall be entitled to institute and prosecute proceedings at law or
in equity with respect to such breach, and, if successful, to recover such
costs, expenses, and reasonable attorney's fees as may be incurred in connection
with such proceedings. Employer shall also be able to recover any damages
suffered due to Executive's breach of any of the covenants made by him in
Sections 6, 7, 8, 9 or 10 above.


(c) If Executive breaches Sections 6, 7, 8, 9, or 10 above, the duration of the
period identified shall be computed from the date he resumes compliance with the
covenant or from the date Employer is granted injunctive or other equitable
relief by a court of competent jurisdiction enforcing the covenant, whichever
shall first occur, reduced by the number of days Executive was not in breach of
the covenant after termination of employment, or any delay in filing suit,
whichever is greater.
 
 
4

--------------------------------------------------------------------------------

 
 
12. Survival of Obligations.  Executive's obligations under Sections 6, 7, 8, 9
and 10 of this Agreement shall survive the termination of his employment and
this Agreement, regardless of the reason for or method of termination.  Each of
the provisions in these Sections shall be enforceable independently of every
other provision, and the existence of any claim or cause of action Executive may
have against Employer, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement of these Sections of the Agreement
by Employer.


13. Non-disparagement.  To the maximum extent permitted by law, Executive agrees
that he will not disparage or denigrate to any person any aspect of his
relationship with Employer, nor the character of Employer, nor Employer's
employees, agents, representatives, products, operating methods, suppliers,
customers, or service providers, whether past, present, or future, and whether
or not based on or with reference to Executive's relationship with Employer.


14. Actions After Termination.  Executive agrees that following his termination
from Employer, regardless of the reason for the termination, he will continue to
make himself available for reasonable consultation with Employer and Employer's
agents and employees regarding his prior work for Employer.  Such consultation
shall include Executive's making himself reasonably available for interviews by
Employer's counsel, depositions, and/or appearances before courts or
administrative agencies upon Employer's reasonable request.  Executive agrees
that if he is contacted by any government agency with reference to Employer's
business, or by any person contemplating or maintaining any claim or legal
action against Employer, or by any agent or attorney of such person, he will
promptly notify Employer of the substance of his communications with such
person.  In no event shall such services exceed 20% of the average level of
services performed by Executive over the 36-month period immediately preceding
the date on which Executive's employment terminated.


15. Assignment.  Employer may assign this Agreement to any other entity
acquiring all or substantially all of the assets or stock of Employer or to any
other entity into which or with which Employer may be merged or
consolidated.  Upon such assignment, merger, or consolidation, the rights of
Employer under this Agreement, as well as the obligations and liabilities of
Employer hereunder, shall inure to the benefit of and be binding upon the
assignee, successor-in-interest, or transferee of Employer and Employer shall
have no further obligations or liabilities hereunder.  This Agreement is not
assignable in any respect by Executive.


16. Invalid Provisions.  It is not the intention of either Party to violate any
public policy, or any statutory or common law.  If any sentence, paragraph,
clause or combination of the same in this Agreement is in violation of the law
of any State where applicable, such sentence, paragraph, clause or combination
of the same shall be void in the jurisdictions where it is unlawful, and the
remainder of the Agreement shall remain binding on the Parties.  However, the
Parties agree, and it is their desire that a court should substitute for each
such illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.


17. Entire Agreement; Amendments.  This Agreement contains the entire agreement
of the Parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, if any, relating to the subject matter
hereof. This Agreement may be amended in whole or in part only by an instrument
in writing setting forth the particulars of such amendment and duly executed by
both Parties.


18. Multiple Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together shall constitute one and the same instrument.


19. Governing Law; Jurisdiction. The validity, construction, interpretation and
enforceability of this Agreement and the capacity of the parties shall be
determined and governed by the laws of the Commonwealth of Virginia, without
regard to the conflict of law rules contained therein.  The parties hereby agree
and consent that any and all causes of action arising under this Agreement shall
only have jurisdiction and venue in the United States District Court for the
Western District of Virginia, Danville Division and/or the Circuit Court for
Henry County, Commonwealth of Virginia.


20. Taxes.  All payments made under this Agreement shall be subject to
Employer's withholding of all required foreign, federal, state and local income
and employment/payroll taxes, and all payments shall be net of such tax
withholding.  The parties intend that any payment under this Agreement shall, to
the extent subject to Section 409A of the Internal Revenue Code of 1986, as
amended ("Code Section 409A"), be paid in compliance with Code Section 409A and
the Treasury Regulations thereunder such that there shall be no adverse tax
consequences, interest, or penalties as a result of the payments.  The parties
shall interpret the Agreement in accordance with that intent, and to the extent
applicable, with Code Section 409A and the Treasury Regulations
thereunder.  With respect to any payment subject to Section 409A, the parties
agree to modify this Agreement or the timing (but not the amount) of such
payment to the extent necessary to comply with Section 409A of the Code and
avoid application of any taxes, penalties, or interest thereunder.  However, in
the event that the payments under the Agreement are subject to any taxes
(including, without limitation, those specified in Code Section 409A), Executive
shall be solely liable for the payment of any such taxes.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.




HOOKER FURNITURE CORPORATION






/s/ Paul B. Toms, Jr.                                             
Paul B. Toms, Jr.
Chairman, Chief Executive Officer and President




EXECUTIVE




/s/ Michael W. Delgatti, Jr.                                
Michael W. Delgatti, Jr.


 
6

--------------------------------------------------------------------------------

 